DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al (US 8866122).

1. A memory device comprising: 
a bottom electrode (Fig.1 (115); 
a switching layer (130)comprised of a material disposed above the bottom electrode, the switching layer comprising one or more lateral regions that include a doping material at a first concentration, wherein the one or more lateral regions are between a top region and a bottom region of the switching layer, wherein each of the top region and the bottom region either (i) includes the doping material at a second concentration that is less than the first concentration or (ii) does not include the doping material; (Col.4, lines: 25-51/35-40) and 
a top electrode disposed above the switching layer (150).  

2. The memory device of claim 1, wherein the memory device is a resistive random access memory (RRAM) device (CBRAM is a type of RRAM- Col.1, lines: 15-25).  

3. The memory device of claim 2, wherein the material of the switching layer comprises a transition metal oxide (Col.1, lines: 25-51).  

4. The memory device of claim 3, wherein the transition metal oxide comprises at least one of HfOx, TaOx, or TiOx (Col.4, lines: 45-50).  

5. The memory device of claim 2, wherein the doping material comprises at least one of Al, Zr, Cd, Gd, Ta, W, Ni, Si, Mg, Sr, Ba, Sc, Y, In, Ge, Sn, Ti, Hf, Nb, Mo, Sb, Te, Tl, Pb, Cu, or Ag (Col.4, lines: 40-50).  

8. The memory device of claim 1, wherein the memory device is a conductive bridging random access memory (CBRAM) device (Col.1, lines: 15-25).  

9. The memory device of claim 8, wherein the material of the switching layer comprises a solid electrolyte (Col.4, lines: 25-30).  

10. The memory device of claim 9, wherein the solid electrolyte comprises at least one of YSZ, BASE, LaF3, amorphous silicon, or GeS2 (Col.4, lines: 25-40).  
11. The memory device of claim 8, wherein the doping material comprises at least one of TiOx, Sb, or GeS2 (Col.4, lines: 25-40).  

15. The memory device of claim 1, wherein the one or more lateral regions comprises a planar sheet of the doping material (Fig.1 (130) and Col.4, lines: 25-50/45-51).  

16. The memory device of claim 1, wherein the one or more lateral regions comprise: a first lateral region comprised of the doping material; and a second lateral region comprised of a second doping material that is different than the first doping material (Col.4, lines: 35-40/45-51).  

17. The memory device of claim 16, wherein: the first lateral region includes the doping material at a first concentration; and the second lateral region includes the second doping material at a second concentration that is different than the first concentration (Col.4, lines: 35-40/45-51- different concentration is zero).  

18. The memory device of claim 1, wherein the one or more lateral regions comprise: a first lateral region comprised of the doping material; and a second lateral region comprised of the doping material (Col.4, lines: 35-40/45-51).  

19. The memory device of claim 18, wherein: the first lateral region includes the doping material at a first concentration; and the second lateral region includes the doping material at a second concentration that is different than the first concentration(Col.4, lines: 35-40/45-51- different concentration is zero).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (‘122) as applied to the claims above, and further in view of Molas et al (US 2015/0364679).
Lee teaches the CBRAM as cited above haver fails to teach forming a filament/ gap in the filament as claimed below:

6. The memory device of claim 2, wherein the switching layer includes an oxygen vacancy filament.  

7. The memory device of claim 6, wherein a location of the one or more lateral regions within the switching layer corresponds to a gap in the filament.  

12. The memory device of claim 8, wherein the switching layer includes an ionic filament.
  
13. The memory device of claim 12, wherein a location of the one or more lateral regions within the switching layer corresponds to a gap in the filament.  

However Molas (‘679) teaches a similar CBRAM device including teaching how filament 6 is formed:
6. The memory device of claim 2, wherein the switching layer includes an oxygen vacancy filament (Fig.1 (6) [0031].  

7. The memory device of claim 6, wherein a location of the one or more lateral regions within the switching layer corresponds to a gap in the filament (Fig.1(6)- as the device switches between on/off state there will be a gap in the filament between electrodes[0007]).  

12. The memory device of claim 8, wherein the switching layer includes an ionic filament (Fig.1 (6) [0014].
  
13. The memory device of claim 12, wherein a location of the one or more lateral regions within the switching layer corresponds to a gap in the filament. (Fig.1(6)- as the device switches between on/off state there will be a gap in the filament between electrodes[0007]).    



20. The memory device of claim 1, wherein a concentration of the doping material in the one or more lateral regions increases near a center of each of the one or more lateral regions (Fig.1(6) [0014]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee’s teachings to include the filaments taught by Molas because the filament formation is a congregate of charged particles which form during device operation [0007].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



7/2/22